Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3’s analyzer appears to inherently effectively eliminate the actual steps of claim 1, as an analyzer does not comprise steps.  Claim 9’s program appear to effectively eliminate the actual steps of claim 1, as a program by itself does not perform steps.  Claim 10’s program product appears to inherently eliminate the actual steps of claim 1, as such product by itself does not perform steps.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, isn’t the “a peristaltic pump”, “a tube”, and “at least one rotor” the same structure as in lines 3-4 of claim 1, and thus twice claimed; or does this method somehow include 2 of each?

	As to claim 3, how might processing unit “perform” (last line) the step of “providing a peristaltic pump” (line 3, claim 1)?  Actually, it does not.
	As to claim 9, how can a computer program “perform” (line 1) the actual step of “providing a peristaltic pump” (line 3, claim 1)?  Actually, it does not.
As to claim 9, is this claim a “method” (claim 1) or apparatus (claim 9)?  Consider the 35 USC 101 calls for method “or” apparatus, but that mixing such in this instance is problematic.
	As to claim 10, how can a computer program product “perform” (line 3) the step of “providing a peristaltic pump” (line 3, claim 1)?  Actually, it does not.
As to claim 10, is this claim a “method” (claim 1) or apparatus (claim 10)?  Consider the 35 USC 101 calls for method “or” apparatus, but that mixing such in this instance is problematic.  A claim may be one or the other, but mixing such is problematic.

Claim(s) 1,2,3,4,9,10 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sevick et al 2 830 781.
	Sevcik et al 2 830 781 teaches “counting the number of rollers passing” (lines10-11, p.2) in a peristaltic pump as a way to measure volume of liquid from a dispenser.  Such pumps employ rotating rollers 110 and tubing to provide pumping action of a drink product 32.  A digital controller and software program controls operation of the dispenser.  (Lines 28-30, p. 3)  The dispenser dispenses predetermined volumes of liquid for different servings.
 	The written description of Sevcik does not depict an “initial” position, and does not state that a sensor counts.
during a prior dispensation.  During that prior dispensation, the roller is not in the initial position for dispensing liquid for a subsequent drink.  Either the reference position is inherent in counting, or it would have been obvious to define one such positon so that all measurements are consistent.  
	As to claim 2, the dispensed fluid from the prior dispensation is totally separate (not relevant) from the subsequent dispensation.  To at that extent, the fluid during the prior dispensation is discarded relative to the subsequent dispensation.
	As to claims 3,4, a digital controller and software program controls operation of the dispenser.  (lines 28-30, p. 3)  Also, while appearing inherent, it would have been obvious to employ a sensor for counting, because a controller requires a sensor for such.  Location of the sensor provides for reference position.
	As to claims 9 and 10, a digital controller is suggestive of employing such that retaining instructins to provide for the actual control steps.

Claims 6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevick as applied to claim 4 above, and further in view of Bethuy et al 2018044415.
As to claims 6,7,  Bethuy teaches (Figure 20) employing magnets and Hall sensor to sense the position of rotors of a peristaltic pump to provide a pulse counter dosing device 506.  Such is suggestive of employing a magnetic sensing system in Sevick to effectively count.

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevick et al as applied to claim 4 above, and further in view of Imai et al 3 366 922.
.

Claims 5,6,7,8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevick as applied to claim 4 above, and further in view of Yan 207568817.
As to claims 5-8, Yan teaches (Figure 8a and 8b) employing photoelectric, mechanical push button and even magnetic proximity switches to effectively sense the positon of a roller of peristaltic pump, suggestive of employing such in Sevick.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861